 100DECISIONSOF NATIONALLABOR RELATIONS BOARDDistrictNo. 71,International Association of Machin-ists and Aerospace Workers,AFL-CIOandHarrisTruck and Trailer Sales,IncCases17-CC-578(formerly Case 14-CC-982) and 17-CE-13 (for-merly Case 14-CE-25)May 25, 1976DECISION AND ORDERHarris Truck and Trailer Sales, Inc, filed chargesin Cases 14-CC-982 and 14-CE-25 on October 2,1974 1 On October 10, the General Counsel of theNational Labor Relations Board issued his ordertransferring the cases from Region 14 to Region 17and continuing them as Cases 17-CC-578 and 17-CE-13, respectively The charges in said cases wereamended on November 18 Upon the aforesaidcharges, the General Counsel, by the Regional Direc-tor for Region 17, issued complaints and notices ofhearing in Cases 17-CC-578 and 17-CE-13 on No-vember 21, alleging that the Respondent, DistrictNo 71, International Association of Machinists andAerospace Workers, AFL-CIO, has engaged in andis engaging in unfair labor practices affecting com-merce within the meaning of Section 8(b)(4)(A) and(B) and Section 8(e) of the National Labor RelationsAct, as amended Copies of the charges and com-plaints and notices of hearing before an Administra-tive Law Judge were duly served on the parties to thisproceeding Thereafter, on November 22 the Region-alDirector issued an order consolidating the abovecases for all purposes, including hearing, as sched-uled 2 Thereafter, the Respondent Union filed timelyanswers to the complaints issued herein, admittingcertain factual allegations but denying the commis-sion of any unfair labor practicesWith respect to the unfair labor practices, the com-plaint in Case 17-CE-13 alleges, in substance, thattheRespondent Union has entered into an agree-ment in violation of Section 8(e), as said agreementpermits Harris Truck to sell its business to a purchas-er only if the purchaser assumes all of Harris Truck'sobligations under the latter's collective-bargainingagreement with the Union, thus agreeing, in effect, tocease and refrain from handling, using, selling, trans-porting, or otherwise dealing in the products of otheremployers, and agreeing to cease doing business withother personsIiUnless otherwise noted, all dates herein refer to 19742On December 9, the Regional Director issued and duly served on theparties an order postponing the hearing indefinitely3Sec 8(e) reads, in pertinent partIt shall be an unfair labor practice for any labor organization and anyemployer to enter into any contract or agreement, express or impliedIn substance, the complaint in Case 17-CC-578alleges that, by seeking to enforce or otherwise causeHarris Truck to give effect to the aforesaid agree-ment which violates Section 8(e), the RespondentUnion has violated Section 8(b)(4)(A), and, further,that by the same conduct the Respondent Union hassought to force or require Harris Truck to ceasedoing business with other employers or persons inviolation of Section 8(b)(4)(B) of the Act 4On March 10, 1975, the Respondent Union, theCharging Party, and the General Counsel enteredinto a stipulation in which they agreed that certainformal papers filed in this proceeding and the stipu-lation, together with the exhibits attached thereto,constitute the entire record in this case The partieswaived a hearing before an Administrative LawJudge, the making of findings of fact and conclusionsof law by an Administrative Law Judge, and the is-suance of an Administrative Law Judge's DecisionThey submitted this proceeding directly to the Boardfor findings of fact, conclusions of law, and the entryof an appropriate Order by the Board The partieswaived oral argument in this case and requested thatthe Board allow 35 days within which to file briefsOn March 14, 1975, the Board issued an order ap-proving the stipulation and transferring this proceed-ing to the Board Thereafter, the General Counsel,the Charging Party, and the Respondent Union filedbriefsThe Board has considered the entire record in thisproceeding, including the briefs, and makes the fol-lowingFINDINGS OF FACTITHE BUSINESS OF THE EMPLOYERHarris Truck, a Missouri corporation with its prin-cipal office and place of business at Cape Girardeau,Missouri, is engaged in the retail sale and service ofwhereby such employer ceases or refrains or agrees to cease or refrainfrom handling, using, selling transporting or otherwise dealing in anyof the products of any other employ ers, or to cease doing business withany other person4In pertinent part, Sec 8(b)(4) of the Act makes it an unfair labor prac-tice for a union(u) to threaten, coerce, or restrain any person engaged in commerce or in an industry affecting commerce wherean objectthereof is(A) forcing or requiring any employer or self employed person tojoin any labor or employer organization or to enter into any agreementwhich is prohibited by section 8(e)(B) forcing or requiring any person to cease using selling handlingtransporting, or otherwise dealing in the products of any other produc-erprocessor or manufacturer or to cease doing business with anyother person or forcing or requiring any other employer to recognize orbargain with a labor organization as the representative of his employeesunless such labor organization has been certified as the representativeof such employees224 NLRB No 10 DISTRICT 71, IAMautomotive trucks and trailers in the State of Missou-riIn the course and conduct of its business opera-tions within the State of Missouri, Harris Truck an-nually purchases goods and services having a valuein excess of $50,000 directly from firms or enterpriseslocated outside the State of Missouri and its grossvolume of business exceeds $500,000 per annum Theparties stipulated and we find that Harris Truck isnow, and at all times material herein has been, anemployer and a person engaged in commerce or inan industry affecting commerce within the meaningof Section 2(2), (6), and (7) of the Act, and we furtherfind that it will effectuate the purposes of the Act toassert jurisdiction hereinIITHE LABOR ORGANIZATION INVOLVEDThe parties agree and we find that District No 71,International Association of Machinists and Aero-spaceWorkers, AFL-CIO, is now, and at all timesmaterial herein has been, a labor organization withinthe meaning of Section 2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA The Relevant Stipulated FactsAs previously stated, Harris Truck is a Missouricorporation engaged in the retail sale, rental, and ser-vice of automotive trucks and trailers It operates asa franchised dealer for a number of major manufac-turers of trucking equipment and trailers, and has itscorporate headquarters and principal place of busi-ness at Cape Girardeau, Missouri However, at alltimes material herein, prior to May 20, 1974, HarrisTruck also operated franchised dealerships at Mem-phis, Tennessee, and Joplin, Missouri The Joplin fa-cility is the only one immediately involved in thisproceedingOn or about October 19, 1973, Harris Truck volun-tarily recognized the Respondent Union as the exclu-sive bargaining representative for a unit of its em-ployees located at the Joplin facility Thereafter, theCompany and the Union entered into a collective-bargaining agreement, effective from February 8,1974, through February 7, 1977 This agreement con-tains a union-security clause, a grievance and arbitra-tion provision, and the following provision concern-ing the disposition of physical assets, which lies at thecenter of the instant controversyARTICLE XV-SALE OF PHYSICALASSETSThe Employer agrees that if during the contractyear it shall sell or lease the business it shall in-101form the purchaser or the lessee of the exactterms of this Union agreement and shall makethe sale or lease conditional on the purchaser orlessee assuming all the obligations of the agree-ment until its expiration date, at which time anew agreement will be negotiated between theUnions [sic] and the new employerThe agreement does not obligate the Union to re-fer individuals to the Company for employment norhas the Union operated a hiring hall or referral ser-vice which Harris Truck was obligated to useInMay 1974, Howell-Kerr Enterprises, a firm op-eratingout of Oklahoma City, Oklahoma, ap-proached Harris Truck concerning the possible saleof the latter's facilities at both Joplin,Missouri, andMemphis, Tennessee Thereafter, the companies en-tered into negotiations dealing with the sale of assetsat the Joplin and Memphis facilities In the course ofthese negotiations,Harris Truck apprised Howell-Kerr of its existing collective-bargaining agreementwith the Respondent Union covering certain of itsemployees at the Joplin facility IOn or about May 20, Harris Truck and Howell-Kerr entered into a purchase agreement whereby theformer agreed to sell to the latter all real propertyand improvements, new and used trucks and trailers,various equipment, and the entire inventory of truckparts and accessories at the two facilities The pur-chase agreement was conditioned upon Howell-Kerr's securing approval from Peterbilt Motors forthe transfer of the Peterbilt franchise that HarrisTruck possessed at the Joplin facility However, Ho-well-Kerr did not seek or obtain the Ravens MetalCo franchise, a franchise to sell trailers and trailer-related inventory, previously held by Harris TruckOn or about the same date, Harris Truck notifiedtheRespondent Union of the state of negotiationsthen in progressOn May 30, Harris Truck terminated all of its em-ployees at both its Joplin and Memphis facilities andceased its operations at those locations However, theCompany offered all employees the opportunity totransfer from the Joplin and Memphis facilities tothe Company's principal place of business at CapeGirardeau,MissouriThe employees uniformly re-jected the Company's offerThe final agreement between the two companieswas closed on or about June 1, with Howell-Kerracquiring physical possession of the real property,physical assets, and inventory at the two facilitiesOn the same date, all eight employees employed byHarris Truck in the unit represented by the Respon-5The Companys employees at its Memphisfacilitywere not representedby any labororganization 1 .2DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent Union at the Joplin facility were hired by How-ell-KerrThereafter,Howell-Kerr commenced op-erations at the Joplin facility under the name Mid-America Peterbilt Joplin, Inc, using the physical as-setsand inventory purchased from Harris Truckheretofore mentionedOn June 17, the Respondent Union requested in-writing that Howell-Kerr remit union dues pursuantto the collective-bargaining agreement between itand Harris Truck In a letter dated June 24, 1974,Howell-Kerr denied the Union's request and in-formed the latter that it had not assumed the existingcollective-bargaining agreement of its predecessorBy letter dated July 29, 1974, the Respondent Uniondemanded that Harris Truck agree to arbitrate analleged breach of the "Sale of Physical Assets" clauseof their collective-bargaining agreement The Com-pany declined to do soOn August 9, the Respondent Union instituted alawsuit in the United States District Court for theWestern District of Missouri, pursuant to Section 301of the Labor Management Relations Act of 1947, asamended 6 The Union's lawsuit seeks to compel Har-ris Truck to arbitrate the alleged breach of article XVof the collective-bargaining agreement between theparties and, further, seeks to recover damages for theCompany's alleged breach of the aforesaid articleB Contentionsof thePartiesThe General Counsel contends,inter alia,that the"Sale of Physical Assets" clause here in question vio-latesSection 8(e) of the Act because the limitationsplaced on transactions covered by the clause are en-compassed within the "cease doing business with anyother person" language of that section of the statute,and as the clause itself cannot be viewed as primaryunderNationalWoodwork'Specifically, the General Counsel urges applicationof our Decision inCommerce Tankers,'holding thatsomewhat similar contract provisions both fell withinthe literal language of the 8(e) prohibition and weresecondary in character, i e, tactically calculated tosatisfy union objectives elsewhere In this respect, theGeneral Counsel concedes that a requirement whichmerely assures the retention of incumbent employeesand the economic benefits they then enjoyed wouldappear to be grounded solely on primary consider-ationsHowever, the General Counsel asserts thatwhere, as here, an agreement requires that a purchas-629USC §185'NationalWoodwork Manufacturers Association et al v N L R B,386U S 612 (1967)8NationalMaritime Union of America, AFL-CIO, Commerce TankersCorporation,196 NLRB 1100 (1972), enfd 486 F 2d 907 (C A 2 1973)er assume such noneconomic provisions as unionrecognition, union security, checkoff, and the previ-ouslynegotiated grievance-arbitrationmachinery,that agreement bears no relationship to primary ob-jectives, but merely serves to protect and advance theinstitutional interests of the Respondent UnionFurther, the General Counsel contends that theRespondent Union has violated Section 8(b)(4)(A)by demanding arbitration to enforce the clause herein controversy and by instituting judicial proceedingsagainst Harris Truck toward that end Likewise, theGeneral Counsel avers that the Union has violatedSection 8(b)(4)(B), as the object of the aforesaid con-duct is to cause a cessation or interruption of thebusiness relationship between Harris Truck and Ho-well-Kerr, because of thelatter'sfailure to adopt thecollective-bargaining agreement of its predecessorSimilarly, the Charging Party contends that theclause here in question falls within the literal lan-guage of Section 8(e) and, further, is directed to-wards secondary objectives, namely, the labor rela-tions of prospective purchasers of Harris Truck'sassetsFurther, the Charging Party asserts that theUnion's conduct is unlawful, apart from the exis-tence of the clause here in controversy, since the ob-ject of such conduct is to coerce Harris Truck and,by example, others to cease doing business with thosewho are unwilling to become a signatory to theUnion's agreement, and who thereby fail to supportunion institutional objectives elsewhereThe Respondent Union contends that the "Sale ofPhysical Assets" clause is primary in nature, havingas its objective the preservation of work opportuni-ties under conditions memorialized in its collective-bargaining agreement, such as seniority, wage rates,and fringe benefits The Union contrasts this casewithCommerce Tankers, supra,wherein the courtagreed with the Board's holding that the clause therein question not only was designed to preserve workfor employees within the bargaining unit, but alsowas intended to acquire work for members of theunion as a whole through the operation of the latter'shiring hall and was thus secondary in nature By con-trast, the Union points out that the agreement here inquestion does not provide for the maintenance or useof a hiring hall, nor is the Employer obligated to usethe Union as a referral service It thus contends thatthe purpose of the clause in question is not the pro-tection of union interests but rather the interests ofthe work unit and its membersThe Union further contends that it took no actionof a coercive nature within the meaning of Section8(b)(4)(B) of the Act, as both its letter demanding,and its lawsuit to compel, arbitration represent con-duct undertaken wholly within the framework of its DISTRICT 71, IAM103collective-bargaining agreement with Harris TruckKerr to succeed to its rights as a manufacturer's fran-and was not accompanied by any other action of anchiseeFurther, the stipulated facts, including those"extra-contractual" naturepertaining to the franchise arrangements, indicateC Discussion and ConclusionsUnlike the General Counsel, we do not view the"Sale of Physical Assets" clause here in question asan agreement to cease "doing business" within themeaning of Section 8(e) of the Act, nor do we findsupport for such a theory inCommerce Tankers, su-pra,on which he reliesIn our recent Decision inCascade Employers Asso-ciation,"we concluded, upon a careful examinationof the legislative history of Section 8(e) and its ac-commodation with other relevant sections of the Act,that the sale or transfer of an enterprise is generallyto be viewed not as a business transaction, but as asubstitution of one entity for another while the con-duct of business continues without interruptionWefound a material distinction between that case, wherean entire business entity may be transferred from oneperson to another, andCommerce Tankers,whereinwe held that the sale of vessels in the maritime indus-try was not a novel situation but a fairly commonoccurrence in the normal course of "doing business "Thus, inCascade,we found that the disputed con-tract provisions did not amount to an agreement torefuse to deal in "hot goods," "unfair materials," or"blacklisted" products, or an agreement to withholdservices from an "unfair" employer, which was theprimary concern of Congress in legislating Section8(e),whereas inCommerce Tankerswe did indeedfind that the contractual limitation placed on busi-ness transactions fell within the scope of the 8(e)proscriptionTo be sure, the instant case is factually distinguish-able fromCascadein that here only a portion of thepredecessor's business was transferred to the pur-chaserAs previously stated, Harris Truck sold toHowell-Kerr all real property, physical assets, andinventory at two of its three facilitiesHowever, ingiving up those facilities, Harris Truck gave up aswell its franchise to represent major manufacturersof trucking equipment and trailers Howell-Kerr con-ditioned its acquisition of the two facilities upon thetransfer of one such franchise to it In this manner,Harris Truck gave up its right to do business in thefuture as it had in the past and permitted Howell-9InternationalUnion of OperatingEngineersLocal No 701 AFL-CIO(Cascade EmployersAssociationInc)221 NLRB 751 (1975)that these facilities were operated as separate entities,and there is no evidence of temporary transfers ofemployees between the facilities sold to Howell-Kerrand Harris Truck's principal place of business atCape Girardeau, Missouri Although Harris Truck'semployees were offered the opportunity to transfer tothe Company's latter place of business, all declinedand those in the Joplin bargaining unit were immedi-ately hired by Howell-Kerr for employment in theirformer positionsIn such circumstances, we cannot but view theJoplin facility as a separate business enterprise, notonly surviving and continuing after a formal changeof ownership but, further, as being the same employ-ing industry without any apparent disruption in thenormal business relationships between the new own-er and Harris Truck's former suppliers and custom-ersAccordingly, we find, as we did inCascade Em-ployers Association,that the cease "doing business"language contained in Section 8(e) does not embracethe "Sale of Physical Assets" clause here in questionand that the Respondent Union did not violate thatsection of the Act by entering into such an agree-ment 10A fortiori,we find that the Union did not violateSection 8(b)(4)(A) of the Act Nor do we find, assuggested by the Charging Party, that, apart from theexistence of the clause here in question, the Unionviolated Section 8(b)(4)(B) by demanding arbitrationunder the contract or by instituting a lawsuit towardthat end Section 8(b)(4) interdicts coercion and re-straint where such tactics are applied for a proscribedobjectWe do not view recourse to contractual reme-dies alone as the kind of tactic thus proscribed 11We shall, therefore, dismiss the complaints filedherein in their entiretyORDERIt is hereby ordered that the complaints herein be,and they hereby are, dismissed in their entirety10 In view of our determination that the Sale of Physical Assets clausehere in controversy is not encompassed within the literal language of Sec8(e)we find it unnecessary to pass on whether that clause is primary orsecondary in charactertiSee e gRetail Clerks Union Local 770 cnartered by Retail Cleiis International Association AFL CIO (Hughes Markets Inc and Saba PrescriptionPharmacy)218 NLRB 680 (1975)SheetMetal Workers International AssociationLocal Union No 49 (Los Alamos Constructors Inc)206 NLRB 473(1973)